Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 1 of 8 Page ID #5559



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

        REGINALD PITTMAN, by and through                  )
        his Guardian and Next Friend, ROBIN M.            )
        HAMILTON,                                         )
                                                          )
                               Plaintiff,                 )
                                                          )
        v.                                                )    Cause No. 3:08-cv-890-SMY-DGW
                                                          )
        COUNTY OF MADISON, et al.,                        )
                                                          )
                               Defendants.                )

                                   FINAL PRETRIAL ORDER
             This matter is before the Court for a Final Pretrial Conference held pursuant to Rule 16 of

   the Federal Rules of Civil Procedure:

             COUNSEL OF RECORD:

             Attorney for Plaintiff:
             Ross T. Anderson,
             1355 North Bluff Road, Suite E, Collinsville, Illinois 62234
             Telephone: 636/866.1681
             E-mail: randerson@legal-matters.com

             Attorney(s) for Defendants:
             John L. Gilbert,
             Ashley M. Walker,
             Sandberg, Phoenix and von Gontard, P.C.
             101 W. Vandalia Street-3rd Floor
             Edwardsville, Illinois 62025
             Telephone: 618/659.9861
             Email: jgilbert@sandbergphoenix.com, awalker@sandbergphoenix.com

   I.        NATURE OF THE CASE

             The Plaintiff Reginald Pittman claims Defendants violated Plaintiff Reginald Pittman's

   right to receive medical care by not allowing Plaintiff Reginald Pittman to see the mental health

   counselors at the Madison County jail. The Defendants deny this claim.




                                                      1
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 2 of 8 Page ID #5560



   II.    SUBJECT MATTER JURISDICTION

          This is an action for sounding under Title 42, Section 1983; therefore, federal question

   subject matter jurisdiction exists under Title 28, Section 1331.

          The existence of subject matter jurisdiction is not contested.

   III.   STIPULATED FACTS

          The following stipulated facts will be read to the jury by the Plaintiff's attorney.

          1.      Plaintiff, Reginald Pittman (“Mr. Pittman”), was booked into the Madison County

   Jail (“the Jail”) on August 16, 2007.

          2.      After being detained at the Jail for more than four months, on December 19, 2007

   Mr. Pittman attempted suicide by hanging himself with a bed sheet in his jail cell.

          3.      Defendants Sergeant Randy Eaton and Officer Matt Werner were employees of the

   Madison County Jail during Plaintiff’s detention at the Jail.

          4.      When a detainee is booked into the Jail, an assessment is completed regarding the

   detainee’s mental health status.

          5.      Pursuant to Illinois County Jail Standards, the Jail is required to have policies and

   procedures to address the risk of detainee suicide. Illinois County Jail Standards also require each

   jail officer to receive annual training by mental health professionals on suicide prevention.

          6.      The Jail contracts with Chestnut Health Systems to provide mental health services

   to detainees. Chestnut Health Systems is also referred to as CRISIS.

          7.      On December 19, 2007, at approximately 9:34 p.m., Lt. Renee Stephenson and

   Officer Hartsoe observed Mr. Pittman hanging from his cell. It was apparent that Mr. Pittman was

   attempting suicide.




                                                    2
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 3 of 8 Page ID #5561



          8.      As a result of his suicide attempt, Mr. Pittman suffered ischemic anoxic injury to

   his brain rendering him severely brain damaged and legally disabled.

          9.      The Plaintiff’s attorney will read the stipulation to the jury.

   IV.    ISSUES

          1.      Issues of law for the Court to decide.

          The Court will determine evidentiary issues, such as whether Plaintiff's Exhibit 10 C should

   be read to the jury and whether under the evidence in this case, the Plaintiff may submit a state

   claim to the jury on the issue of the failure of the jail custodial staff to respond to a perceived

   statement of risk suicide communicated by witness Banovz to certain jail officers.

          With regard to Exhibit 10C: The Court finds that subject to any testimony that would

   open the door to impeachment any evidence of previous suicide attempts knowledge of them,

   including Mr. Eaton’s, is inadmissible and immaterial.

          2.      Issues for the Jury to decide:

          Whether the conduct of the jail custodial staff, including Defendants Eaton and Werner,

   was deliberately indifferent and/or willful and wanton.

   V.     WITNESSES

   Plaintiff reserves the right to call the following witnesses:

   A.     Expert witnesses

          By reading trial testimony:

          1.      Richard T. Katz

          2.      Jan R. Klosterman

          3.      Dr. David Kan

          4.      Karen Tabak




                                                     3
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 4 of 8 Page ID #5562



        Appearing live:

        1.      Jeffery Eiser

        Treating Health Care Providers, including (all presented by deposition or trial testimony),
        including;

        1 . Dr. Colin Butterfield, 2 Saint Anthony’s Way #205 Alton, IL 62002

        2.      Laura Vinyard,1 Memorial Dr. Alton, IL 620021035 Oakwood Avenue, Alton, IL
                62202

   B.   Fact witnesses

        The Plaintiff reserves the right to call:

        1.      Robin Hamilton 1035 Oakwood Avenue, Alton, IL 62202

        2.      Jim Mulvaney, V.P. Trust Officer and Market Manager First Financial Bank, N.A.,
                Danville, Illinois, 61832.

                *This witness’s testimony is barred as irrelevant and immaterial.

        3.      Linda Dunham, 915 Prairie Street Shipman, IL 62685

        4.      Bradley Banovz, 1217 El Kay Ct. Apt. 23 Highland, IL 62249

        5.      Dr. Robert Blankenship 2044 Madison, Granite City, IL 62040

        6.      Joseph Gulash 1052 Catalina Edwardsville, IL 62025

        7.      Melissa Todd 1819 Seminole Godfrey, IL 62035

        8.      Kathleen Suda, 2848 Elk Peak Ct., St. Louis, MO 63119

        9.      Sgt. Joshua Presson, c/o Madison County Sheriff’s Department Edwardsville, IL
                62025

        10.     Lt. Renee Stephenson 4614 Highway 159 South Glen Carbon, IL 62034

        11.     Special Agents (State Police BS Clay and/or State Policeman Jacobs, Illinois State
                Police District 11, Collinsville, IL 62234

        12.     Barbara Unfried, c/o Madison County Jail

        13.     Jeffrey Hartsoe, 8295 Southwestern Boulevard, Apt, 211, Dallas, Texas



                                                    4
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 5 of 8 Page ID #5563



   C.     Additional witnesses (records custodians)

          1.      Brad Besson, Office of Jail & Detention Standards, Second Floor Gymnasium,
                  1301 Concordia Court, PO Box 19277, Springfield IL, 62794-9277

          2.      Records Custodian, Cahokia Nursing & Rehabilitations Center, 24 Annable Court
                  Cahokia, IL 62206

          3.      Custodian of Records, Alton Community Unit School District, 4200 Humbert
                  Road Alton, IL 62002

          4.      Custodian of Records Alton Memorial Hospital, 1 Memorial Dr. Alton, IL 62002

          5.      Custodian of Records Barnes Hospital, # 1 Barnes-Jewish Hospital Pl., St. Louis,
                  MO 63110

          6.      The Plaintiff reserves the right to call any and all Defendants, any and all persons
                  employed by any of the Defendants, and any person whose deposition has been
                  previously taken in the case, including the reading or display of any portion of any
                  such depositions.

          7.      The Plaintiff reserves the right to call as a witness or to use, including the display
                  or reading, any portion of the deposition of defendants’ expert witnesses, including
                  Michael Lane or Terry Fillman, referenced herein below, as evidence.

   Defendants intend to call the following witnesses:

   A.          Expert witnesses

          1.      Terry Fillman, RN, MBA, CCHP, 15 Valencia Lane, Redlands, CA 92374

   B.          Fact witnesses

          1.      Officer Matt Werner, c/o Madison County Sheriff’s Department

          2.      Sgt. Randy Eaton, c/o Madison County Sheriff’s Department

          By reading trial testimony:

          1.      Officer Jeffrey Hartsoe, c/o Madison County Sheriff’s Department

          2.      Sgt. Maynard Hill, c/o Madison County Sheriff’s Department

          3.      Dr. Robert Blankenship, c/o Madison County Jail

          4.      Nurse Barbara Unfried, c/o Madison County Jail



                                                    5
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 6 of 8 Page ID #5564



          5.      Tracy Karvinen, Chestnut Health Systems, 50 Northgate Industrial Drive, Granite
                  City, IL 62040

   VI.    EXHIBITS

          The parties intend to use the Exhibits identified on the Exhibit List.

   VII.   DAMAGES

          The Plaintiff will be seeking compensatory damages for the reasonable value of medical

   care and supplies; the present value of the care and supplies that he is reasonably certain to need

   in the future, the physical and mental/emotional, pain, suffering and disability that he has

   sustained.

          Medical Bills--See attached medical bill summary marked as Exhibit 11. To the

   understanding of the Plaintiff, the Defendant has no objection to Exhibit 1 stipulates to the

   admissibility of Exhibit 11. The amount of these bills is Four Hundred Ninety-Six Thousand Two

   Hundred Forty-Three and 00/100 Dollars ($496,243.06). (See Exhibit 1).

          Future Value of Care and Supplies--See attached appendix A to the report of Jan

   Klosterman life care planner, Exhibit 6 who has budgeted the value of care and services for the

   Plaintiff, which contains the diagnoses and care plan estimates for home and nursing home

   reflecting future damages of up to Ten Million Seventy-Nine Thousand, Nine Hundred Twenty-

   Eight Dollars and Eighty-Seven Cents ($10,079,928.87) for Home Care Treatment over the

   anticipated life expectancy of 23 additional years for Reginald Pittman.

          Physical and Mental/Emotional Pain Suffering and Disability

          The Plaintiff sustained a severe hypoxic/anoxic brain injury; hypoxic/anoxic

   encephalopathy, quadriparesis; spasticity; dysphasia, bowel and bladder incontinence;

   tracheostomy tube placement; gastrostomy tube placement.




                                                    6
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 7 of 8 Page ID #5565



          The complete list of complications from these conditions are too great to list as the parties

   have obtained over seven thousand pages of medical records to date and, presumably, many more

   such records exist. He has had and remains at risk for tracheostomy; pneumonia, sepsis, infected

   oral cavity, cysts, keloids, including keloids on his face and ears, decubitus ulcers, decubitus ulcer

   treatment and surgeries, contractures of the skin and long tendons in the legs and arms, contracture

   releases, tenotomies of the extremities, seizures, treatment of seizures, and other disorders of the

   brain and nervous system, infection of the tracheostomy site, infection in and around G-tube and

   peg tube sites. He is at risk for liver disease and dental complications. He must be cleaned of bowel

   and bladder waste. He suffers from gastrointestinal disorder.

          He has a level of awareness and may follow commands, but he cannot speak, move or

   otherwise express himself

          Plaintiff Reginald Pittman must be turned, bathed, tube fed, and regularly cleaned after

   bowel and bladder incontinence on an around the clock basis. The treatment, testing and therapy

   requirements are set out in Exhibit 2.

          The Plaintiff will be seeking the following damages for physical and mental/emotional

   pain, suffering and disability.

   VIII. BIFURCATED TRIAL

          Madison County is required to indemnify the Defendants Eaton and Werner in the event of

   judgment against either of them and is retained in the case to have a further judgment of indemnity

   should there be a plaintiff's verdict against either of these defendants.

   IX.    TRIAL BRIEFS

          None anticipated.




                                                     7
Case 3:08-cv-00890-SMY-DGW Document 272 Filed 10/11/18 Page 8 of 8 Page ID #5566



   X.     LIMITATIONS, RESERVATIONS AND OTHER MATTERS

   A.     Trial Date. Trial is set for October 15, 2018

   B.     Length of Trial. The probable length of trial is 5 days. The case will be listed on the trial

   calendar to be tried when reached.

          Mark Appropriate Box: JURY X                  NON-JURY

   C.     Number of Jurors. There shall be a minimum of 6 jurors.

          IT IS ORDERED that the Final Pretrial Order may be modified at the trial of the action,

   or prior thereto, to prevent manifest injustice or for good cause shown. Such modification may be

   made either on motion of counsel or sua sponte by the Court.

          DATED: October 11, 2018
                                                s/ Staci M. Yandle
                                                STACI M. YANDLE, DISTRICT JUDGE
                                                UNITED STATES DISTRICT COURT

   APPROVED AS TO FORM AND SUBSTANCE:

   /s/ Ross T. Anderson
   ATTORNEY FOR PLAINTIFF

   /s/ John L. Gilbert
   ATTORNEY FOR DEFENDANTS

   IT IS SO ORDERED.




                                                    8
